In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 513-029; to the Court of Appeal, Fourth Circuit, No. 2015-K-0566.
Granted. We find that the Trial Court erred in conflating the evidentiary analysis in considering the admissibility of evidence of other crimes with the evidentiary analysis applicable to a motion for severance. Evidence of other crimes is considered prejudicial, but the weight of the prejudice must outweigh its probative value. State v. Wright, 2011-0141 (La.12/6/11), 79 So.3d 309, 318. Here, we find any prejudice from the evidence of other crimes does not outweigh its probative value. Accordingly, we find the Trial Court abused its discretion and reverse. The State’s motion to introduce evidence of similar crimes pursuant to La. C.E. art. 412.2 is granted. The case is remanded to the District Court for further proceedings.
JOHNSON, C.J., WEIMER and HUGHES, JJ., would deny.